Case 2:19-cv-08766-DMG-AGR Document 52 Filed 07/22/20 Page1of3 Page ID #:1136

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

Stephanie Cummings,
Plaintiff
Vv. Case No. 2:19-cv-08766

Ralph Emerson Wyer, et al.,

Defendants.

Nome? ee ee ee Se ee ee

 

AFFIDAVIT OF SERVICE UPON DEFENDANT KINKAR SAHA
Comes now Michael Charles Jarvis, who upon oath states the following:
1. I am a professional process server and the owner/manager of ROBUK Process Serving
(Wetn) Limited, and am authorized to serve process in New Zealand.
2. On Thursday, July 9, 2020, I was instructed by Aaron Lukken, Esq. of Viking Advocates,
LLC of Kansas City, Missouri, in turn instructed by Kevin Kneupper, Esq. of Kneupper & Covey PC of
Berkeley Lake, Georgia, counsel for the plaintiff, to serve the following documents upon Kinkar Saha in the
above-referenced matter, pursuant to Fed. R. Civ. P. 4(f)(2)(A) and 4(f\(2)\(C)(1):
e Summons in a Civil Action on the Second Amended Class Action Complaint, with
Attachment 1 (Doc. 23)

e Second Amended Class Action Complaint with Exhibits 1 and 2 (Docs. 21, 21-1, and 21-2)
e Mr. Kneupper’s CLRA Letter, May 26, 2020

3. According to plaintiff's counsel, the defendant’s address is:
191 Thorndon Quay
Pipitea, Wellington 6011
New Zealand
4, At 1:07 p.m. on Wednesday, July 15, 2020, I travelled to the Thorndon Quay address and

was met by Kinkar Saha, who acknowledged his identity.

a

intl,
MC

   
Case 2:19-cv-08766-DMG-AGR Document 52 Filed 07/22/20 Page 2 of3 Page ID #:1137

5: After a brief meeting with him in which I explained my role as a process server, I handed
him the above referenced documents and informed him that he had been served on behalf of Stephanie
Cummings. He accepted the documents without incident.

6. Mr. Saha is of south Asian ethnicity, approximately 1.75 metres tall, with dark hair and
eyeglasses. A photograph of Mr. Saha is attached hereto as Exhibit A, and was copied from his website,

https://www.kinkarsaha.com/about-me/, on July 16, 2020.

 

7. I believe service in this matter to have been effected according to the laws of New Zealand

for cases heard in that jurisdiction.

I swear that the foregoing statements are true to the best of my knowledge.

Respectfully submitted,

MU:

Michael Charles Jarvjs

ROBUK Process Serving (Wegtn) Limited
PO Box 26-058

Wellington 6442, New Zealand

Subscribed and sworn before me
onJ\ July 2020

Michaela Stack
Wa blak

/ Deputy Registrar of the High Court of New Zealand

 
Case 2:19-cv-08766-DMG-AGR Document 52 Filed 07/22/20 Page 3o0f3 Page ID #:1138

EXHIBIT A

https://www.kinkarsaha.com/about-me/

 

 

}
j
This is the annexure ‘afered t
the within affidavit of Mic. VG ok” the lec a eH S
and a! wens at a this. 401.51...
day oi...
spar 1 a Michaela Stack

oa

Deputy Rezisirar of the High Gourt of New Zealand

 
